DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.  Claim 11 has been cancelled.  Claim 1 has been amended. 

Response to Amendment

Applicant’s amendments to claim 1 has been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 07/21/2021 have been fully considered but they are not persuasive.
In light of applicant’s amendment to the specification, the object to the Title is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 as amended now recites: ‘another user behavior pattern’.  It is unclear what the term ‘another’ refers to.  Is it another user, another behavior or another pattern.  Further, claim 1 now recites ‘the enrolled user behavior pattern registered for the implicit authentication…  However, claim 1 does not recite a registering of a user behavior pattern.  Claim 1 also recites ‘the other user behavior pattern’.  There is no antecedent basis for this limitation in the claim. Thus, a person of ordinary skill in the art would not be reasonably apprised of the scope of the invention rendering the claims indefinite.  
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steeves et al. (US Pub. 20100192209 A1).

Steeves discloses the following limitations:

1 (currently amended). A mobile terminal comprising: 
an output unit configured to output whether authentication succeeds (para. 32- At decision block 210, the routine determines whether the received confidence level or factors are acceptable (e.g., exceed a specified threshold). If the confidence level or factors are acceptable, the routine continues at block 212. Otherwise, the routine continues at block 214. At block 212, the routine completes the transaction. The routine then returns at block 216. At block 214, the routine denies the transaction and may return an error to the component that transmitted the transaction request.); 
a controller configured to: perform explicit authentication based on authentication information; (para. 26- the technology may not initially offer passive authentication or authorization because it has not yet observed and stored attributes of actions. As an example, when a user first purchases a mobile computing device, the mobile computing device may only offer active authentication and authorization), 
collect data for implicit authentication in response to success of the explicit authentication, and enroll a user behavior pattern for the implicit authentication based on the collected data (para. 26- Over time, as the technology observes and stores usage patterns (e.g., after one or more instances of a user using the device), the technology may enable passive authentication and/or passive authorization.); and
a memory configured to store the user behavior pattern (para. 34- the routine stores the search confidence factors, such as in a data structure stored in memory; para. 49- Historical information employed by the routine may be stored in the computing device or elsewhere. If stored elsewhere, the computing device may access the historical information via a network connection.). 
wherein the controller is further configured to re-enroll another user behavior pattern as a pattern for the implicit authentication in response to change of the enrolled user behavior pattern registered for the implicit authentication to the other user behavior pattern when the change occurs a predetermined number of times or more. (para. 23-24, 27, 40- the routine determines whether the indicated confidence factor is a phone number and the phone number is listed in a list of phone numbers, such as in a list of contacts or telephone numbers previously entered regularly or several times)

2. (original) The mobile terminal of claim 1, wherein the controller maintains an authenticated state if the enrolled user behavior pattern matches a newly acquired user (para. 32- At decision block 210, the routine determines whether the received confidence level or factors are acceptable (e.g., exceed a specified threshold). If the confidence level or factors are acceptable, the routine continues at block 212. Otherwise, the routine continues at block 214. At block 212, the routine completes the transaction. The routine then returns at block 216. At block 214, the routine denies the transaction and may return an error to the component that transmitted the transaction request.)

3. (original) The mobile terminal of claim 2, wherein the controller releases the authenticated state and outputs a notification indicating that the authenticated state has been released through the output unit. (para. 32- At decision block 210, the routine determines whether the received confidence level or factors are acceptable (e.g., exceed a specified threshold). If the confidence level or factors are acceptable, the routine continues at block 212. Otherwise, the routine continues at block 214. At block 212, the routine completes the transaction. The routine then returns at block 216. At block 214, the routine denies the transaction and may return an error to the component that transmitted the transaction request.)

4. (original) The mobile terminal of claim 1, wherein the controller enrolls the user behavior pattern using data collected during a predetermined period before or after performing the explicit authentication. (para. 26- Over time, as the technology observes and stores usage patterns (e.g., after one or more instances of a user using the device), the technology may enable passive authentication and/or passive authorization.)

10. (original) The mobile terminal of claim 1, wherein the explicit authentication is performed by inputting a password or inputting biometric information of a user. (para. 19- To actively authenticate a user, the operating system may require the user to provide the user's authentication credentials.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steeves as applied to claim 4 above, and further in view of Lester et al. (US Pat. 9928839 B1).

	Regarding claim 5, Steeves discloses the mobile terminal of claim 4, wherein the user behavior pattern includes a plurality of behavior items (Fig. 7A), and wherein the plurality of behavior items includes a first behavior item indicating a state in which a user holds the mobile terminal (para. 41- As an example, a mobile phone may have one or more heat sensors that each measure heat applied by a user's hand. If the observed heat is comparable to historically observed heat), but does not specifically teach a second behavior item indicating that a gaze direction of the user is directed toward a front surface of a display unit included in the output unit, and a third behavior item including a touch input speed of a keyboard included on the display unit.  Steeves does teach the use of sensors for recording behavior items including touch sensors and iris scans (see para. 16, 32).  However, using gaze direction and touch input speed as behavior factors in authentication is well known and used in the art as evidenced by Lester  (see col. 8, lines 54-67) and therefore, one skilled in the art would have found it obvious to utilize them in Steeves as simple well-known alternatives in behavior factor authentication.   

Steeves discloses the following limitaitons:

6. (original) The mobile terminal of claim 5, wherein the controller determines that user behavior patterns match if newly collected first to third behavior items respectively match pre-enrolled first to third behavior items, and determines that the implicit authentication has succeeded. (Figs. 7A & 7B)

7. (original) The mobile terminal of claim 6, wherein the controller maintains the authenticated state if the implicit authentication has succeeded, and periodically performs the implicit authentication. (para. 21- Authentication and authorization may be for different time periods. As an example, the computing system may authenticate a user for a given "session" (e.g., during a period of time) but may authorize each transaction separately)

8. (original) The mobile terminal of claim 5, wherein the controller determines that user behavior patterns match if any one of newly collected first to third behavior items does not match any one of pre-enrolled first to third behavior items, and determines that the implicit authentication has failed. (Figs. 7A & 7B)

9. (original) The mobile terminal of claim 8, wherein the controller releases the authenticated state, upon determining that the implicit authentication has failed. (para. 55- The application may satisfy the request if the user is passively authenticated; and if the user could not be passively authenticated, can prompt the user for authentication credentials so that the user can be actively authenticated)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433